PER CURIAM.
The appellant filed a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800, challenging the amount of jail credit the trial court awarded him. Because the state concedes error on this issue, we reverse and remand for the trial court’s further consideration.
We agree with the appellant that the trial court did not err by imposing concurrent sentences and, therefore, affirm the issue on cross-appeal. See Bush v. State, 519 So.2d 1014 (Fla. 1st DCA 1987) (holding that the trial court had discretion to impose concurrent or consecutive sentences because when the appellant escaped, he was serving a term of probation only, having already completed his term of incarceration, and, therefore, he did not escape from custody on a former sentence).
AFFIRMED in part; REVERSED in part and REMANDED.
DAVIS, LEWIS and POLSTON, JJ., concur.